United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2658
                         ___________________________

                              United States of America

                                        Plaintiff - Appellee

                                          v.

                                    Mario Gibson

                                     Defendant - Appellant
                                   ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                           Submitted: September 20, 2021
                              Filed: January 6, 2022
                                   [Unpublished]
                                  ____________

Before SHEPHERD, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      Mario Gibson appeals the revocation of his supervised release, claiming he
was compelled to disclose violations of his supervised release to his probation officer
in violation of the Fifth Amendment. Because the Fifth Amendment is not
implicated in a revocation hearing, we affirm.
       Gibson pleaded guilty to possession of marijuana and cocaine with intent to
distribute. Afterward, while he was on supervised release, police arrested him for
possessing about 36 grams of cocaine. The terms of his supervised release required
Gibson to “notify the probation officer within seventy-two hours of being arrested”
as well as to “answer truthfully all inquiries by the probation officer and follow the
instructions of the probation officer.” Gibson called his probation officer and told
her about the arrest, admitting that he consumed alcohol and possessed cocaine. The
probation officer testified about the call at the revocation hearing, and the district
court1 relied in part on the call to revoke Gibson’s supervised release.

       “We generally review the district court’s decision to revoke supervised release
for an abuse of discretion and subsidiary factfinding as to whether or not a violation
[of the terms of supervised release] occurred for clear error.” United States v.
Trimble, 2 F.4th 771, 773 (8th Cir. 2021) (citation omitted). “We review de novo
questions of law arising under the Constitution.” Taylor v. Crawford, 487 F.3d 1072,
1078 (8th Cir. 2007) (citation omitted). Under the Fifth Amendment, if someone is
compelled to answer an incriminating question, “his answers are inadmissible
against him in a later criminal prosecution.” Minnesota v. Murphy, 465 U.S. 420,
426 (1984) (citation omitted).

        But revocation hearings are not criminal prosecutions, so they do not trigger
the Fifth Amendment protection against self-incrimination. See Murphy, 465 U.S.
at 435 n.7 (“Although a revocation proceeding must comport with the requirements
of due process, it is not a criminal proceeding . . . . Just as there is no right to a jury
trial before probation may be revoked, neither is the privilege against compelled self-
incrimination available to a probationer.”) (citation omitted). Because Gibson was
not entitled to the privilege against self-incrimination at the revocation hearing, we
agree with the district court that Gibson’s statements were admissible. The judgment
of the district court is affirmed.
                          ______________________________

      1
         The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                       -2-